        Case 1:20-cv-01148-TJK Document 41-1 Filed 09/21/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MICHAEL H. HOLLAND, JOSEPH R.               )
RESCHINI, and CARLO TARLEY, as Trustees     )
Of the UNIITED MINE WORKERS OF              )
AMERICA 1992 BENEFIT PLAN,                  )
2121 K. Street, N.W.                        )
Suite 350                                   )
Washington D.C. 20037                       )
                                            )
                           Plaintiffs,      )
                                            )
                    v.                      ) Case No. 1:20-cv-1148
                                            )
CONSOL ENERGY, INC., CONSOL                 )
MARINE TERMINALS LLC, CONSOL                )
ENERGY SALES COMPANY LLC,                   )
CONSOL OF CANADA LLC, CONSOL OF             )
KENTUCKY LLC, CONSOL OF                     )
PENNSYLVANIA COAL COMPANY LLC,              )
and WOLFPEN KNOB DEVELOPMENT                )
COMPANY LLC,                                )
1000 Consol Energy Drive                    )
Canonsburg, PA 15317                        )
                                            )
                    And                     )
                                            )
CNX RESOURCES CORPORATION                   )
1000 Consol Energy Drive, Suite 400         )
Canonsburg, PA 15317                        )
                                            )
                           Defendants.      )

                                  [PROPOSED] ORDER

      This matter, having come before the Court upon Defendants CONSOL Energy Inc.,

CONSOL Marine Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada

LLC, CONSOL of Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen
          Case 1:20-cv-01148-TJK Document 41-1 Filed 09/21/20 Page 2 of 2




Knob Development Company LLC’s motion for leave to file an Amended Motion to Dismiss

Plaintiffs’ Second Amended Complaint, and the Court having considered the matter, it is hereby:

         ORDERED that the Motion is GRANTED.

Dated:                                             ____________________________________
                                                   JUDGE TIMOTHY J. KELLY
                                                   United States District Judge
